Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or teach an obvious combination that would read upon all limitations of the current application.
Plewe teaches a user interface for customizing a layout of a building (Fig. 6), but fails to teaches that the building layout takes intro consideration and is used for 3D printing.
Fogel et al. teaches a method of using a model to 3D an object by fails to teach configuring building modules that may be assembled and 3D printed together.
Further searching failed to discover any prior art that will overcome these deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171